DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 8, 9, 10, 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "corresponding mouldings" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8. 9, 10 and 11, “a drive means” is not interpreted as invoking 112(f).  The specification does not define what elements 35, 38, and 40 are beyond a drive means.

Claim 2 is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device.  The claims fail to conform with current U.S. practice.  They appear to be a literal translation into English from a 
Claim Objections
Claims 1, 2, 4, 5, 7, 8, 9, 10, 11, 14, 18, 19, 20 are objected to because of the following informalities:  
Claim 1, line 3, “at least one transport crate” should be --at least one open-top transport crate--
Claim 1, line 7, “the upper edge” should be --an upper edge--
Claim 1, line 10, “in the pushing direction S” should be --in a pushing direction S--
Claim 1, line 13, “manner that the” should be --manner that a--
Claim 2, line 5 from the bottom of the claim, “wherein the” should be --wherein a--
Claim 4, line 4-5, “by means of which” should be --wherein--
Claim 5, line 3, “by means of” should be --by--
Claim 7, line 4, “by means of” should be --by--
Claim 8, line 3, “by means of” should be --by--
Claim 9, line 3, “by means of” should be --by—
Claim 10, line 4, “by means of” should be --by--
Claim 11, line 4, “by means of” should be --by--
Claim 14, line 3, “at least one transport crate” should be --at least one open-top transport crate--
Claim 14, line 9, “in the pushing direction S by means of” should be --in a pushing direction S by--
Claim 14, line 11, “by means of” should be --by--
Claim 14, line 15, “manner that the” should be --manner that a--
Claim 18, line 2, “by means of” should be --by--
Claim 19, line 2, “by means of” should be --by--
Claim 20, line 3, “by means of” should be --by--
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 12, 13, 14, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,365,591 to Wills et al.
Regarding Claims 1, 14 and 17, Wills teaches an unloading system and method, designed and configured for unloading at least one transport unit which is configured for transporting and/or storing live poultry (Wills abstract and Fig. 2) and has at least one rack (Wills Fig. 1 #10) and at least one transport crate (Wills Fig. 1 #12) mounted therein for receiving the poultry, wherein the rack comprises a transport restraint (Will Fig. 2 structural elements of #10, applicant doesn’t structurally define the restraint, a floor or wall of #10 is interpreted as a restraint) for each transport, crate and each open-top transport crate has a crate bottom and peripheral side walls, and each transport crate mounted in the rack is covered at the top by a cover (Wills Fig. 2 #82) which is arranged at a distance from the upper edge K of the side walls, which system comprises an unloading station (Wills Fig. 2 #70) for at least one transport unit, at least one transport unit, a pushing device (Wills Fig. 2 #72) for ejecting each transport crate situated in an ejection position from the rack in the pushing direction S, and a receiving device (Wills #70) for receiving and conveying each transport crate ejected from the rack, characterized in that the position of each transport crate situated in the ejection position in relation to the cover can be controlled in the vertical direction during the entire ejection operation, in such a manner that the maximum distance AB between the upper edge K of the trailing side walls of each transport crate in the pushing direction S and the cover can be maintained in dependence on the position of the transport crate within the rack during the ejection operation (the structure of 
Regarding Claim 2, Wills teaches each transport unit is in quadrangular form, wherein each rack is designed and configured for receiving at least two transport crates (Wills Fig. 2 #12) arranged one on top of the other, so that the crate bottom of one transport crate forms the cover for each transport crate located beneath it and the transport crate mounted in the topmost position in the rack is covered by a lid element associated with the rack as the cover (Wills abstract and Fig. 2 #82), and has a first rack side facing the pushing device and a second rack side, opposite the first rack side, facing the receiving device and comprises on both rack sides cross-members (Wills structural members of element #10) oriented transversely to the pushing direction S of the transport crates as a transport restraint for each transport crate, which cross-members cooperate with corresponding moldings (this does not structurally define the features of crate bottom, may merely be interpreted as decoration and the surface texture of #12 satisfies moldings) in the crate bottom of each transport crate, and comprises for each transport crate guide rails (Wills lateral structure of #10) arranged laterally on the rack parallel to the pushing direction S of the transport crates, for guiding the transport crates within the rack, wherein the vertical distance A between the cross-members arranged one above the other, on the one hand, and between the topmost cross-members and the lid element of the rack, on the other hand, is in each case greater than the total height of a transport crate, at least on the second rack side facing the receiving device (Wills Fig. 2 the spacing of the lateral members of #10 are greater than the height of #12).

Regarding Claim 13, Wills teaches the pushing device (Wills Fig. 2 #72) comprises at least one pusher for ejecting a single transport crate or a plurality of transport crates.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 5, 6, 7, 8, 9, 10, 11, 15, 16, 18, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,365,591 to Wills et al in view of U.S. Patent Pub. No. 2008/0118337 to Vestergaard.
Regarding Claims 3 and 15, Wills teaches a receiving device (Wills Fig. 2 #70), but is silent on the receiving device is designed to be adjustable at least in sections in order to change the height position and/or the angular position of the receiving device in relation to the ejection position of each transport crate.  However, Vestergaard teaches the general knowledge of one of ordinary skill in the art that it is known to select a receiving device designed to be adjustable at least in sections in order to change the height position and/or the angular position of the receiving device in relation to the ejection position of each transport crate (Vestergaard Fig. 1-
Regarding Claim 4, Will as modified teaches the receiving device (Vestergaard Fig. 1-3 #3 and #2) has a first entry side SE facing the unloading station (Wills Fig. 2 #70) and a second exit side SA facing away from the unloading station, wherein the receiving device has an associated adjustment mechanism (Vestergaard Fig. 3 #22 and #5) by means of which at least the second exit side SA, facing away from the unloading station of the receiving device is designed and configured to be movable up and down.
Regarding Claims 5 and 16, Will as modified teaches the receiving device (Vestergaard Fig. 1-3) is designed and configured to be movable up and down on both sides by means of the adjustment mechanism.
Regarding Claims 6 and 18, Wills as modified teaches in that it comprises a control device (Vestergaard paragraph [0023]) which is designed and configured to control the adjustment mechanism in dependence on the position of each transport crate within the rack during the ejection operation.
Regarding Claims 7 and 19, Wills as modified teaches the receiving device comprises a receiving table for receiving the transport crates during the ejection operation, which receiving table is designed and configured to be adjustable in respect of its height position and/or its angular position by means of the adjustment mechanism (Vestergaard Fig. 1-3, #22 and #5).
Regarding Claim 8, Wills as modified teaches the receiving table is formed of a plurality of transport rollers (Vestergaard #3) which are arranged parallel to and at a distance from one another and can be driven in rotation by means of a drive means (applicant doesn’t positively 
Regarding Claim 9, Wills as modified teaches that the receiving table has rollers or belt members, but is silent on it formed of at least two chain drives which are arranged at a distance from one another and can be driven by means of a drive means.  However, the modification is merely an obvious engineering design choice derived through routine tests and experimentation to optimize operation.  The modification is merely the simple substitution of one known receiving table surface with a known other to obtain predictable results.  This does not present a patentably distinct limitation over the prior art of record.
Regarding Claim 10, Wills as modified teaches the receiving table (Wills #70 and Vestergaard Fig. 1-3) has an associated conveying table (Vestergard #2) tor conveying away the fully ejected transport crates, wherein the conveying table and the receiving table (Vestergaard #3) are movable relative to one another at least in the vertical direction by means of at least one drive means (Vestergaard #5 and #22) and have different conveying directions.
Regarding Claim 11, Wills as modified teaches the conveying table (Vestergaard #2) is formed of a plurality of transport, rollers which are arranged parallel to and at a distance from one another and are fixed in position and which can be driven in rotation by means of a drive means (applicant doesn’t positively claim the drive means nor defines what the drive means is, it could be gravity; Wills as modified satisfies the broad nature of the limitation since the roller of Vestergaard “Can be” driven).
Regarding Claim 20, Wills as modified teaches a plurality of transport crates arranged one above the other in a rack (Wills Fig. 2 #12) are ejected from the rack by means of the pushing device (Wills Fig. 2 #72) simultaneously or in a staggered manner relative to one another, in such a manner that the transport crates of a transport unit are located on the receiving device directly on top of one another in a stack (Wills Fig. 2 #60 moves up and down allowing this stacking on the receiver).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   The following cited prior art references are a general teaching in the area of poultry transporting: U.S. Patent No. 4,998,967; U.S. Patent Pub. No. 2015/0125243; U.S. Patent No. 9,497,936.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895.  The examiner can normally be reached on Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        



20 July 2021